The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The first sentence of the specification should be updated with the status of the parent application as U.S. Patent No. 11,352,207.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5, it is not clear what is meant by the recitation “falling preventing relation” or what patentable limitation is intended thereby (note: this also applies to the same recitation in claims 9, 10 and 16);
and line 10, the recitation “when said chute ceases to be vertically displaced” is not understood, as the chute has not been set forth as having the capability of being vertically displaced (note: this also applies to the same recitation in claims 15 and 17).
Claim 9, lines 19-20, it is not clear to what element the recitation “a … moment” refers;
and line 21, it is not clear what is meant by “a regulation-conforming height”.
Claim 11, lines 2-3, the recitation “disable movement of the chute when approaching the airplane” is not understood, as the chute has not been set forth as having the capability of such movement.
Claim 14, line 1, the recitation “the air brake assembly” lacks antecedent basis;
and line 4, the recitation “when said safety gate is pivoted” is not understood, as the safety gate has not been set forth as having the capability of such movement (note: this also applies to claim 17).
Claim 15, last line, the recitation “when the safety gate is to undergo a vertical displacement” is not understood, as the safety gate has not been set forth as having the capability of such movement (note: this also applies to claim 17).
Claim 16, line 13, the recitation “when said chute is lowered” is not understood, as the chute has not been set forth as having the capability of such movement

Claims 1-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the claims contain allowable subject matter for substantially the same reasons set forth in the 9/05/19 Written Opinion for PCT/IL2019/050476, namely, that the closest prior art (CN 2628486 and KR 900008141) does not show or suggest an airplane-derived refuse unloading system including a safety gate with a mechanical spring-based brake assembly for immobilizing the safety gate, as set forth in claim 1, or a safety gate of openwork construction for weight savings and obstruction prevention of a transport vehicle driver’s line-of-sight, as set forth in claim 16.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thogersen shows an apparatus for unloading aircraft of general interest to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

11/01/22